Citation Nr: 1614129	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  11-18 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUE

Entitlement to VA home loan guaranty benefits. 


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The appellant first had a period of active duty with the United States Army/Army Reserve from August 14, 1985 to January 24, 1986.  The appellant also served in the United States Army from October 28, 1986 to July 5, 1988; however, only six months and 19 days of this time period constituted as active service due to multiple periods of the appellant being incarcerated and absent without official leave (AWOL).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 administrative decision of the RO in Winston-Salem, North Carolina, which denied VA home loan guarantee benefits on the grounds that the appellant did not have 24 months of active service.  The appellant appealed this decision to the Board.  Subsequently, in April 2013, an administrative decision was issued finding the appellant's character of discharge for the period from October 28, 1986 to July 5, 1988, was a bar to VA benefits under the provisions of 38 C.F.R. § 3.360(c)(2) (2015).

The appellant testified in Indianapolis, Indiana, at an October 2015 Travel Board hearing before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  


FINDINGS OF FACT

1.  During the period of service from October 28, 1986 to July 5, 1988, the appellant violated the Uniform Code of Military Justice (UCMJ) by failing to be at appointed place at appointed time on or about February 3, 1987, for wrongful distribution of 12.80 grams of marijuana on or about February 9, 1987, for wrongful use of marijuana on February 22, 1987, for wrongful use of cocaine on or about February 22, 1987, for unauthorized absence from unit on or about March 3, 1987 to March 4, 1987, for attempt to wrongfully possess marijuana on or about February 13, 1987, for failure to obey a lawful order to remain on post and remain in military clothing on or about March 20, 1987, for failure to be at the appointed place at the appointed time on March 26, 1987, for unauthorized absence from unit from March 27, 1987 to March 30, 1987, and for escape from confinement on or about March 31, 1987.

2.  The appellant was incarcerated for the above violations during service and subsequently received a bad conduct discharge upon release from confinement. 

3.  Due to periods of incarceration and AWOL status, the appellant's total accumulated active duty service was approximately one year.

4.  Service connection has not been established for any disability, and the appellant does not meet any other exception to the minimum duty requirements.


CONCLUSION OF LAW

The legal criteria for basic eligibility for VA home loan guaranty benefits are not met.  38 U.S.C.A. §§ 3701, 3702, 5303A (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes certain obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1). 

The Court has held that the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Here, as is addressed below, the issue on appeal must be denied at law as the appellant does not meet the minimum duty requirements for entitlement to VA home loan guaranty benefits.  

The Board adds that general due process considerations have been satisfied.  See 
38 C.F.R. § 3.103 (2015).  The appellant was provided ample opportunity to present evidence and argument in support of the claim, and he has in fact done so.  Further, in October 2015, the appellant was afforded the opportunity to present testimony and evidence before the undersigned Veterans Law Judge at a Travel Board hearing.  For the above stated reasons, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.

Entitlement to VA Home Loan Guaranty Benefits

The appellant seeks basic eligibility for VA home loan guaranty benefits as found at Chapter 37, Title 38, United States Code.  The appellant argues that, under the delayed entry program, the August 14, 1985 to January 24, 1986 period of service should be combined with the October 28, 1986 to July 5, 1988 period of service, which results in continuous active duty of greater than 24 months.

Home loan guaranty benefits are granted only to veterans who satisfy the basic entitlement criteria outlined in 38 U.S.C.A. §§ 3701 and 3702.  Basic entitlement for veterans with active duty service is generally addressed in 38 U.S.C.A. § 3702, as modified by certain minimum active duty requirements set forth in 38 U.S.C.A. 
§ 5303A. 

In pertinent part, a veteran is basically eligible for housing loan benefits under section 3702 if he or she served after July 25, 1947, for a period of more than 180 days, and was discharged or released therefrom under conditions other than dishonorable; or served on active duty for 90 days or more at any time during the Persian Gulf War, other than a veteran who is ineligible for such benefits under 
38 U.S.C.A. § 5303A(b).  38 U.S.C.A. § 3702(a)(1), (2).

Notwithstanding the foregoing, eligibility for certain VA benefits, including VA home loan guaranty benefits, are subject to additional minimum active duty service requirements, generally either 24 months of continuous active duty or the full period for which the person was called or ordered to active duty.  38 U.S.C.A. 
§ 5303A(b)(1).

There are exceptions to the minimum duty requirements set forth at 38 U.S.C.A. 
§ 5303A(b)(1).  The length of service requirements do not apply (A) to a person who is discharged or released from active duty under section 1171 or 1173 of title 10; (B) to a person who is discharged or released from active duty for a disability incurred or aggravated in line of duty; (C) to a person who has a disability that the Secretary has determined to be compensable under chapter 11 of this title; (D) to the provision of a benefit for or in connection with a service-connected disability, condition, or death; (E) to benefits under chapter 19 of this title; (F) to benefits under chapter 30 or chapter 37 of this title by reason of - (i) a discharge or release from active duty for the convenience of the Government, as described in sections 3011(a)(1)(A)(ii)(II) and 3012(b)(1)(A)(iv) of this title; (ii) a discharge or release from active duty for a medical condition which preexisted service on active duty and which the Secretary determines is not service connected, as described in clauses (A)(ii)(I) and (B)(ii)(I) of section 3011(a)(1) of this title and in section 3012(b)(1)(A)(ii) of this title; (iii) an involuntary discharge or release from active duty for the convenience of the Government as a result of a reduction in force, as described in clauses (A)(ii)(III) and (B)(ii)(III) of section 3011(a)(1) of this title and in section 3012(b)(1)(A)(v) of this title; or (iv) a discharge or release from active duty for a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty, as described in section 3011(a)(1)(A)(ii)(I) of this title; or (G) to benefits under chapter 43 of this title.

After reviewing all the evidence of record, the Board finds that the appellant did not have 24 months of continuous active duty, did not complete the full period for which the appellant was called or ordered to active duty, and does not meet an exception to the minimum duty requirements set forth at 38 U.S.C.A. 
§ 5303A(b)(1).  As noted above, the appellant has advanced throughout the course of this appeal that, when considering the delayed entry program, total continuous active service exceeded the required 24 months for entitlement to VA home loan guaranty benefits; however, the evidence of record reflects that the appellant is adding time for which active duty credit is not warranted.

The first period of active service, which the appellant contends was for basic and other training as part of the Army delayed entry program, was from August 14, 1985 to January 24, 1986, approximately five months and eleven days (or 164 days) of active service.  

Pursuant to the appellant's DD Form 214 concerning the second period of service, which the appellant contends is part of the first period of active service under the delayed entry program, ran from October 28, 1986 to July 5, 1988, approximately 617 days; however, while this period of service ran for a total of 617 days, as reflected in the appellant's DD Form 214 and service personnel records, due to periods of incarceration and AWOL status the appellant only had a total of six months and 19 days of active service during this period, very little of which was continuous.

Service personnel records, including a September 1987 general court martial order, reflect that during the period of service from October 28, 1986 to July 5, 1988, the appellant violated the UCMJ by failing to be at appointed place at appointed time on or about February 3, 1987, for wrongful distribution of 12.80 grams of marijuana on or about February 9, 1987, for wrongful use of marijuana on February 22, 1987, for wrongful use of cocaine on or about February 22, 1987, for unauthorized absence from unit on or about March 3, 1987 to March 4, 1987, for attempt to wrongfully possess marijuana on or about February 13, 1987, for failure to obey a lawful order to remain on post and remain in military clothing on or about March 20, 1987, for failure to be at the appointed place at the appointed time on March 26, 1987, for unauthorized absence from unit from March 27, 1987 to March 30, 1987, and for escape from confinement on or about March 31, 1987.  

Per the court martial order the appellant was to be incarcerated for 17 months.  Upon release, in April 1988, the appellant was directed to take excess leave pending the punitive bad conduct discharge resulting from the conviction and incarceration.  The appellant was subsequently discharged and barred from reenlistment.

As noted in the Record of Assignments found within the service personnel records, the appellant's periods of active and inactive duty from October 28, 1986 to July 5, 1988 was as follows: active duty from October 28, 1986 to November 11, 1986, AWOL from November 12, 1986 to November 13, 1986, active duty from November 14, 1986 to March 2, 1987, AWOL on March 3, 1987, active duty from March 4, 1987 to March 26, 1987, AWOL from March 27, 1987 to March 29, 1987, imprisoned from March 30, 1987 to May 5, 1988, placed on excess leave from May 6, 1988 to July 4, 1988, and discharged for bad conduct on July 5, 1988.  As documented in the service personnel records, this resulted in a time loss of 409 days.

When the active time is totaled, as reflected in the DD Form 214 for this period, the Veteran spent approximately six months and 19 days on active duty from October 28, 1986 to July 5, 1988.  Upon being added to the first period of active service, the total active service is approximately 12 months, far below the required 24 months of continuous active duty.  Further, as the appellant spent the majority of service during this period AWOL or incarcerated, and as the appellant was discharged as part of the punishment from the court martial, the appellant did not serve the full period for which he was called or ordered to active duty. 

The appellant did not complete a continuous period of active duty of at least 24 months, did not complete the full enlistment in the Army, and has not alleged any additional periods of service that have not been recognized by VA.  As such, the appellant does not meet the basic eligibility requirements under 38 U.S.C.A. 
§ 5303A(b)(1).

As for exceptions to the basic eligibility requirements under 38 U.S.C.A. § 5303A, the Board observes that the provisions of 38 U.S.C.A. § 5303A(b)(3) do not apply in the appellant's case.  In particular, the appellant (1) was not discharged or released from active duty under Title 10 under Section 1171 or 1172; (2) was not discharged or released from active duty for a disability incurred or aggravated in line of duty; (3) was not found to have had a disability that the Secretary has determined to be compensable under chapter 11 of Title 38; (4) is not utilizing the provision of a benefit for or in connection with a service-connected disability, condition, or death; (5) is not seeking benefits under Chapter 19 or Chapter 43 of Title 38; and (6) the appellant's discharge was due to bad conduct and not made for the convenience of the Government.  While the Veteran has previously sought service connection for one or more disabilities, per an April 2013 administrative decision, the character of discharge has been a bar to such benefits. 

Further, the appellant is not currently serving on active duty and does not have at least six years in the Selected Reserve; therefore, the appellant does not meet the requirements for eligibility for VA home loan benefits under 38 U.S.C.A. 
§ 3701(b)(5)(A) .

After considering the evidence of record, the Board finds the appellant does not meet the basic eligibility requirements for VA home loan guaranty benefits.  As the disposition of this issue is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Mason, 16 Vet. App. at 131-32; Sabonis, 6 Vet. App. at 426.

Further, the Board notes that during the course of this appeal the issue of whether the character of the appellant's discharge constituted a bar to VA home loan guaranty benefits was touched upon.  As the Board finds that the Veteran did not 

meet the minimum active duty service requirements necessary to warrant entitlement to VA home loan guaranty benefits, which prevents the granting of such benefits at law, the Board need not address the issue of the appellant's character of discharge.


ORDER

The Claim for eligibility for VA home loan guaranty benefits is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


